Opinion by
Judge Peters :
Appellant’s right to redeem the horses by the express terms of his contract was limited to a definite period, within which, nor at its expiration, he neither p;aid the money, tendered it, nor procured an extension of the time to redeem.
He was present when the appellee, Mrs. Adkins, transferred the benefit of her purchase to Pennington, and assented to it — his right of redemption having been secured to him by Pennington, it therefore worked no detriment to him'.
There is no evidence even conducing to show that Mrs. Adkins and Pennington, or either of them1, prevented or attempted to prevent competition in the bidding at the sale of the horses; but appellant’s own witness, Murray, proves, that he and his son prevailed on the witness to cease when he was bidding for one of the horses.
If appellant has lost the right to redeem1 the property it resulted from his own negligence, and he must abide the consequences.
Judgment affirmed.
-, for appellees.